               Case 3:20-cv-00917-HZ     Document 136               Filed 07/16/20   Page 1 of 2



JENNY M. MADKOUR, COUNTY ATTORNEY
FOR MULTNOMAH COUNTY, OREGON
B. Andrew Jones, OSB No. 091786
Senior Assistant County Attorney
Lindsay Byrne, OSB No. 113455
Assistant County Attorney
501 S.E. Hawthorne Blvd., Suite 500
Portland, Oregon 97214
Telephone: (503) 988-3138
Facsimile: (503) 988-3377
Email: andy.jones@multco.us
       lindsay.byrne@multco.us
   Of Attorneys for Defendant Multnomah County




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                           Portland Division

 DON’T SHOOT PORTLAND, NICHOLAS                                 Civil No. 3:20-cv-00917-HZ
 ROBERTS, MICHELLE BELDEN,
 ALEXANDRA JOHNSON,
                                                                DECLARATION OF B. ANDREW
                         Plaintiff,                             JONES IN SUPPORT OF DEFENDANT
                                                                MULTNOMAH COUNTY’S
              v.                                                UNOPPOSED MOTION FOR
                                                                EXTENSION OF TIME TO FILE
 CITY OF PORTLAND and MULTNOMAH                                 RESPONSIVE PLEADING
 COUNTY,

                         Defendants.




/// /// ///

/// /// ///


Page 1 – DECLARATION OF B. ANDREW JONES IN SUPPORT OF DEFENDANT
         MULTNOMAH COUNTY’S UNOPPOSED MOTION FOR EXTENSION OF TIME
         TO FILE RESPONSIVE PLEADING
                                          Multnomah County Attorney
                                       501 S.E. Hawthorne Blvd., Ste. 500
                                            Portland, Oregon 97214
                                                 (503) 988-3138
         Case 3:20-cv-00917-HZ         Document 136               Filed 07/16/20   Page 2 of 2




       I, B. Andrew Jones, under penalty of perjury, declare as follows:

       1)      I am a Senior Assistant County Attorney employed by the Multnomah County

Attorney’s Office and am one of the attorneys assigned to represent Defendant Multnomah

County in this matter. I have personal knowledge and am competent to testify to everything in

this Declaration.

       2)      The Second Amended Complaint adding Defendant Multnomah County as a

defendant was filed on June 24, 2020 and Defendant Multnomah County was served on June 29,

2020. Defendant Multnomah County’s responsive pleading is currently due July 20, 2020.

       3)      Defendant City of Portland filed a Waiver of Service on July 14, 2020 agreeing to

file a responsive pleading by September 9, 2020, which is sixty (60) days from the date when the

request for Waiver of Service was sent to Defendant City of Portland.

       4)      I have conferred with Plaintiffs’ counsel about moving the County’s deadline to

file a responsive pleading to track with Co-Defendant City of Portland’s deadline so that all

Defendants are responding contemporaneously. Plaintiff agrees to the proposed timeline.

       I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST

OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE

AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.

       DATED this 16th day of July, 2020.

                                      /s/ B. Andrew Jones

                                      B. Andrew Jones, OSB No. 091786




Page 2 – DECLARATION OF B. ANDREW JONES IN SUPPORT OF DEFENDANT
         MULTNOMAH COUNTY’S UNOPPOSED MOTION FOR EXTENSION OF TIME
         TO FILE RESPONSIVE PLEADING
                                        Multnomah County Attorney
                                     501 S.E. Hawthorne Blvd., Ste. 500
                                          Portland, Oregon 97214
                                               (503) 988-3138
